DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

    Allowable Subject Matter
2.	Claims 1, 4, 6-20 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the one or more communication interfaces are configured to establish the wireless connection with the user computer system when the user computer system is authenticated based on the action; wherein the one or more communication interfaces are configured to receive information for one or more operating parameters from the user computer system including remaining claim limitations. 
As per independent claim 19: Establishing, through the one or more communication interfaces, the wireless connection with the user computer system when the user computer system is authenticated based on the action; and receiving, through the one or more communication interfaces, information for one or more operating parameters from the user computer system including remaining claim limitations.
As per independent claim 20: Establish a wireless connection; an executable portion configured to establish the wireless connection with the user computer system when the user computer system is authenticated based on the action; an executable portion configured to receive information for one or more operating parameters from the user computer system including remaining claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,969,637 to Doppelt discloses a garage door control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846